UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: ¨Preliminary Information Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) xDefinitive Information Statement IMMUNOBIOTICS, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the Appropriate Box): xNo fee required ¨Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 1.Title of each class of securities to which transaction applies: 2.Aggregate number of securities to which transaction applies: 3.Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 4.Proposed maximum aggregate value of transaction 5.Total fee paid ¨Check box if any party of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. IMMUNOBIOTICS, INC. 1062 Calle Negocio, Suite C San Clemente, CA92673 NOTICE OF STOCKHOLDER ACTION BY WRITTEN CONSENT TO ALL STOCKHOLDERS OF IMMUNOBIOTICS, INC.: The purpose of this letter is to inform you that a majority of our stockholders have given our board the authority to adopt the ImmunoBiotics, Inc. 2009 Long Term Incentive Plan (the “Plan”). The holders of shares representing 54.21% of our voting power have executed a written consent giving our board the authority to approve and adopt the Plan. The Plan is described in greater detail in the information statement accompanying this notice. No additional consents are required to adopt the Plan under the Florida Business Corporation Act and our articles of incorporation and bylaws.WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Because the written consent of holders of a majority of our voting power satisfies all applicable stockholder voting requirements, we are not asking you for a proxy; please do not send us one. The accompanying information statement is for information purposes only. Please read it carefully. September 11, 2009 By Order of the Board of Directors By: /s/Daniel J. Smith Daniel J. Smith President and Chief Executive Officer IMMUNOBIOTICS, INC. 1062 Calle Negocio, Suite C San Clemente, CA92673 INFORMATION STATEMENT September 11, 2009 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This information statement is being mailed on or about September 18, 2009, to the stockholders of record of ImmunoBiotics, Inc. at the close of business on September 4, 2009 (the “Record Date”). This information statement is being sent to you for information purposes only. No action is requested or required on your part.
